

Exhibit 10.1


AMENDMENT NO. 2
TO
AGREEMENT AND PLAN OF MERGER


THIS AMENDMENT NO. 2 TO AGREEMENT AND PLAN OF MERGER (this “Amendment”) is made
and entered into this 31st day of July, 2006, by and between Platinum Energy
Resources, Inc., a Delaware corporation (“Parent”), Tandem Energy Holdings,
Inc., a Nevada corporation (“Target”), and PER Acquisition Corp., a Delaware
corporation (“Acquisition Sub”).


Background


The parties have entered into that certain Agreement and Plan of Merger, dated
January 26, 2006, as amended by Amendment No. 1 to the Agreement and Plan of
Merger, dated June 30, 2006, which provides for the merger of Acquisition Sub
with and into Target on the term and conditions set forth in the Merger
Agreement (as amended, the “Merger Agreement”). Capitalized terms used herein
and not otherwise defined shall have the meanings assigned thereto in the
Agreement.


The parties desire to amend the provisions of the Merger Agreement on the terms
and conditions set forth herein.


Terms and Conditions


In consideration of the mutual benefits to be derived from this Amendment, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:




1. Section 3.02(a) of the Merger Agreement is hereby amended in its entirety to
read as follows:


“(a) Immediately prior to the Effective Time, Parent shall deliver to a
disbursing agent selected by Target after consultation with Parent, all the
costs of which will be paid by Parent (the “Agent”), the sum of One Hundred Two
Million and No/100 Dollars ($102,000,000.00) less the amount of the Performance
Deposit (as such term is defined in Section 3.06 of this Agreement), for
purposes of (i) paying in full the long-term indebtedness of Target and its
Subsidiaries, (ii) depositing into an escrow account the Escrow Amount (as such
term is defined in Section 3.07 below); and (iii) paying the remaining amounts
to the shareholders of Target who are entitled by this Agreement to receive the
merger consideration as a result of the Merger.”


 
5

--------------------------------------------------------------------------------

 
 
2. The Merger Agreement is hereby amended to add the following new Section 3.07:


“3.07 Escrow. The Major Shareholders hereby instruct the Agent to deposit, upon
consummation of the Merger, into an interest bearing escrow account to be
maintained by the Agent, as security for the indemnification obligations under
Article 8, an aggregate of $5,000,000 to be held until the second anniversary of
the Closing Date out of the portion of the aggregate merger consideration to be
received by such Major Shareholders in the Merger in accordance with Section
3.01(c) (the “Escrow Amount”), which amount shall be divided among and deemed to
have been contributed by the Major Shareholders in the proportions set forth in
Annex A hereto, all in accordance with the terms and conditions of an escrow
agreement to be entered into at the Closing among Parent, Target, the Major
Shareholders and the Agent in the form to be mutually agreed upon by the parties
hereto.


3. Except as set forth above, the remaining terms and conditions of the Merger
Agreement shall not be amended by this Amendment and shall remain in full force
and effect, and binding in accordance with their respective terms. In
particular, this Amendment shall not in any respect limit, reduce or otherwise
modify the indemnification obligations of the Major Shareholders pursuant to
Article 8 of the Merger Agreement.


4. This Amendment may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute one and the same instrument.


 
6

--------------------------------------------------------------------------------

 


Signatures


To evidence the binding effect of the foregoing terms and condition, the parties
have caused their respective duly authorized representative to execute and
deliver this Amendment on the date first above written.
 
 

 
Parent:


PLATINUM ENERGY RESOURCES, INC.




By: /s/ Mark Nordlicht                                      
Mark Nordlicht,
Chairman

 
 

Target:


TANDEM ENERGY HOLDINGS, INC.




By: /s/ Tim G. Culp                                             
Tim G. Culp
President



Acquisition Sub:


PER ACQUISITION CORP.





By: /s/ Mark Nordlicht                                       
Mark Nordlicht
President


 
 
7

--------------------------------------------------------------------------------

 

The following persons hereby acknowledge that (i) they are the Major
Shareholders defined in the Merger Agreement, and (ii) they are executing and
delivering this Amendment in their individual capacities to evidence their
agreement to be bound by the terms of this Amendment.


 

 
/s/ Tim G. Culp                                                    
Tim G. Culp




 
/s/ Jack A. Chambers                                            
Jack A. Chambers






/s/ Michael G. Cunningham                                
Michael G. Cunningham






/s/ Todd M. Yocham                                            
Todd M. Yocham

 
 
8

--------------------------------------------------------------------------------

 